UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6166


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LEWIS CARNELL JACKSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:07-cr-00110-FL-1; 5:16-cv-00353-FL)


Submitted: September 11, 2018                               Decided: September 13, 2018


Before DUNCAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Seth M. Wood, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lewis Carnell Jackson appeals from the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion challenging his sentencing under the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e) (2012). The district court determined that

Jackson had three ACCA predicate convictions and therefore was properly sentenced as

an armed career criminal but granted a certificate of appealability on the issue of whether

Jackson’s prior North Carolina state conviction for assault with a deadly weapon with

intent to kill (AWDWIK) qualifies as an ACCA predicate violent felony. Jackson argues

on appeal that AWDWIK does not qualify as an ACCA predicate violent felony because

it may be accomplished with mere culpable negligence and thus does not have as an

element the intentional application of force. We affirm.

       To prevail on a § 2255 motion to vacate, the movant must show that his sentence

is unlawful on one of the grounds specified in § 2255(b). United States v. Pettiford,

612 F.3d 270, 277 (4th Cir. 2010). Specifically, the movant must demonstrate that “the

judgment was rendered without jurisdiction,” “the sentence imposed was not authorized

by law or otherwise open to collateral attack,” or “there has been such a denial or

infringement of the constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). A sentence is unlawful within the

meaning of § 2255 when it was enhanced under the ACCA based on three ACCA

predicate convictions and one or more of those predicates is invalid. See United States v.

Newbold, 791 F.3d 455, 457, 461, 464 (4th Cir. 2015).



                                            2
       Under the ACCA, a defendant convicted of violating 18 U.S.C. § 922(g)(1) (2012)

is subject to a statutory minimum sentence of 15 years’ imprisonment if he has sustained

3 prior convictions for either violent felonies or serious drug offenses committed on

occasions different from one another. 18 U.S.C. § 924(e). A violent felony is an offense

that “(i) has as an element the use, attempted use, or threatened use of physical force

against the person of another; or (ii) is burglary, arson, or extortion, involves use of

explosives, or otherwise involves conduct that presents a serious potential risk of physical

injury to another.” Id. § 924(e)(2)(B). The first clause is known as the “force clause,”

and the second clause consists of several enumerated crimes as well as a “residual

clause.”    United States v. Gardner, 823 F.3d 793, 801-02 (4th Cir. 2016)

(internal quotation marks omitted).

       In Johnson v. United States, 135 S. Ct. 2551, 2556-63 (2015), the Supreme Court

determined that the residual clause of the ACCA’s definition of a violent felony is

unconstitutionally vague. Therefore, for a prior conviction to qualify as a violent felony

under the ACCA following Johnson, it must qualify either under the enumerated offenses

clause or under the force clause. We review de novo whether a prior conviction qualifies

as a violent felony under the ACCA. United States v. Hemingway, 734 F.3d 323, 331

(4th Cir. 2013); see United States v. Carthorne, 878 F.3d 458, 464 (4th Cir. 2017)

(noting that a district court’s legal conclusions in denying a § 2255 motion are reviewed

de novo).

       The elements of AWDWIK are: “(1) an assault; (2) with a deadly weapon;

(3) with the intent to kill.” State v. Garris, 663 S.E.2d 340, 349 (N.C. Ct. App. 2008)

                                             3
(internal quotation marks and alteration omitted); see N.C. Gen. Stat. § 14-32(c) (2017).

North Carolina courts consistently have observed that AWDWIK “has, as an element,

specific intent to kill.” State v. Coble, 527 S.E.2d 45, 49 (N.C. 2000).

       We recently held that assault with a deadly weapon with intent to kill inflicting

serious injury (AWDWIKISI) under North Carolina law is categorically a violent felony

under the force clause of the ACCA. United States v. Townsend, 886 F.3d 441, 448

(4th Cir. 2018). We noted that “[u]se of force” under the force clause of the ACCA

“means to act with a mens rea more culpable than negligence or recklessness.” Id. at

444-45 (internal quotation marks omitted). Under North Carolina law, the elements of

AWDWIKISI are: “(1) an assault, (2) with the use of a deadly weapon, (3) with an intent

to kill, and (4) inflicting serious injury, not resulting in death.”       State v. Tirado,

599 S.E.2d 515, 534 (N.C. 2004). In determining that proving the intent to kill under the

statute requires proving a mens rea greater than negligence or recklessness, we noted that

“the intent to kill element of AWDWIKISI requires proof of a specific intent to kill.”

Townsend, 886 F.3d at 445; see also State v. Tate, 239 S.E.2d 821, 826 (N.C. 1978)

(AWDWIKISI requires proof of a specific intent). This court thus expressly rejected

Townsend’s argument that AWDWIKISI requires merely culpable negligence.

Townsend, 886 F.3d at 446-48.

       Given this court’s rejection of the argument Jackson uses to assert that his

AWDWIK conviction is no longer a violent felony, the decision in Townsend controls

and AWDWIK remains a violent felony after Johnson. We therefore affirm the district

court’s judgment denying § 2255 relief to Jackson. We dispense with oral argument

                                             4
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            5